Title: R. H. C. Taylor to James Madison, 1 May 1833
From: Taylor, R. H. C.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Louisville Ky
                                
                                May. 1. 1833
                            
                        
                        The heirs of my father the late Majr Wm Taylor Sr. have a Claim against the State of Virginia for Services
                            rendered during the Revolutionary war. To obtain which it is material that we afford living evidence of his Service and
                            rank, a memn in his own hand says that he joined Col. Talliaferros Company as a minute man in 1775. Soon after the battle
                            of the great or long bridge he was taken into the Continental Service as 1st. Lieut under Uncle Frank. in the 2nd Va
                            Regt. In the Same Regt I have his commission to show (dated 21st Novr. 1776.) that he had been promoted to a Captaincy—I
                            have also Col. John Gibsons letter to my father stating that he regretted his being a Junr. Majr. 9th Regt Va. Line as on
                            that account at the reduction of the army he (my father) was arranged out of the Service This communication is dated 26
                            Feby 1781——
                        On this Subject I addressed you some time since requesting that you would afford me such information relative
                            to this matter as you might be in possession of. Not having heard from you I presume the letter must have miscarried. We
                            have also an interest in the claims of Uncle’s Francis & John. Should you know any
                            thing of the Services of either, or all please depose to it and send the deposition to me at this place with a Memn of
                            the expense you may be put to Respectfully Yrs
                        
                            
                                R. H. C. Taylor
                            
                        
                    